Citation Nr: 0520008	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous 
condition.

2.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, in pertinent part, denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
on the merits.  The Board notes that the veteran was 
originally denied entitlement to service connection for a 
nervous condition in October 1958.  He subsequently applied 
to reopen the claim several times, most recently in September 
2001.  The RO at that time characterized the veteran's claim 
as a claim for entitlement to service connection for PTSD, 
and an application to reopen a claim for entitlement to 
service connection for schizophrenia.  See Ashford v. Brown, 
10 Vet. App. 120 (1997) (a claim based on a new theory of 
entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim).  The 
Board agrees that the veteran's claim has evolved to 
encompass a claim for service connection for PTSD, but 
concludes that the issue is broader than separate claims for 
PTSD and schizophrenia, and is therefore more appropriately 
characterized as captioned above.

Therefore, although the RO has adjudicated the issue of 
entitlement to service connection for PTSD on the merits, the 
Board must consider the question of whether new and material 
evidence has been received for the claim of service 
connection for a nervous condition because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett, supra.

For the reasons stated below, the Board finds that new and 
material evidence has been received regarding the application 
to reopen the nervous condition claim, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The application to reopen a claim for service connection 
for a nervous condition was previously denied in a September 
1984 Board decision; the veteran did not appeal this 
decision.

2.  Evidence received since the September 1984 decision 
raises a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied the 
veteran's application to reopen a claim for service 
connection for a nervous condition is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen a 
claim for service connection for a nervous condition.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in September 1984, the Board denied the 
veteran's application to reopen his claim for service 
connection for a nervous condition.  The veteran did not 
appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the September 1984 decision became final because the veteran 
did not file a timely appeal.

The claim for entitlement to service connection for a nervous 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  This regulation as 
cited applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for the condition in issue was received in 
September 2001 and therefore, the cited version of the 
regulation applies.  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Very briefly, the evidence before the VA at the time of the 
prior final Board decision consisted of the veteran's service 
medical records, post-service medical records, several 
reports of VA examination dated throughout the years, two lay 
statements and the veteran's own statements.  The Board found 
that although the veteran had submitted new treatment 
records, they were dated 25 years after service, and he had 
therefore not submitted new factual evidence sufficient to 
establish service incurrence of a nervous disorder or its 
relationship to service.  The new evidence was not new or 
material, and his application to reopen the claim was denied.

After the denial of this application to reopen his claim for 
service connection, the veteran again sought to reopen the 
claim in September 2001.  Evidence received since the last 
final Board decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
the veteran's claim.

In support of his application to reopen his claim for service 
connection for a nervous condition, the veteran submitted VA 
treatment records dated from July 1997 through August 1998, 
within which the veteran was diagnosed with depression.  He 
also submitted Puerto Rican Department of Health, Mental 
Health Program records dated from March 1983 through December 
1997, within which he was diagnosed with psychiatric 
disorders such as depression and anxiety.  The records show 
that he complained of inability to sleep, depression, 
anxiety, being easily scared, headaches, suicidal ideation, 
auditory hallucinations, nightmares, and frequent diarrhea.  
However, he was noted to be stable with the use of 
medications.  Private treatment records from William 
Santaliz, M.D., dated from December 1999 were also submitted.  
These show diagnoses of depression, not otherwise specified, 
and psychosis, not otherwise specified.  He additionally 
submitted private treatment records from Luis Torres Oliver, 
M.D., dated from November 1959, which were not previously in 
his file.  Dr. Torres Oliver treated the veteran after he was 
brought to the hospital by a relative, who reported that the 
veteran had become very nervous after visiting a cemetary.  
These treatment records note a three month psychiatric 
hospitalization earlier that year in New York.  Dr. Torres 
Oliver provisionally diagnosed the veteran with an acute 
anxiety state, but ultimately diagnosed him with "psychosis, 
post-traumatic, [related to] battle wounds."  The veteran 
was discharged and referred to a neuropsychiatric 
institution.

In September 2003, the veteran underwent a VA Compensation 
and Pension examination for PTSD.  The Board notes that 
during this examination, the veteran did report a history of 
combat wounds inflicted in Korea.  He reported sleeping 
poorly, even with the use of medications, that he is 
irritable and loses his temper at times, that he stays at 
home most of the time, isolating himself in order to avoid 
"having problems and losing control," and that he has 
auditory hallucinations.  The examination findings show that 
he was anxious, depressed, and that his affect was 
constricted.  He had good attention, and fair concentration 
and memory.  His speech was clear and coherent, he was not 
hallucinating, nor was he suicidal or homicidal.  His 
insights and judgment were fair.  The examiner concluded that 
although the veteran was exposed to serious combat 
experiences and was wounded, he did not meet the DSM-IV 
stressor criteria for PTSD because the symptomatology he 
described was not described as related nor due to his war 
experiences.  The examiner diagnosed the veteran with 
schizophrenia, residual type.  In addressing Dr. Pagan 
Gordils' April 1973 opinion that the veteran's schizophrenia 
was the maturation of the emotional trauma he suffered in 
service, which, the Board notes, was previously of record, 
the examiner found that "based on his history, records, 
evaluations, and documents, particularly the 1980 New York VA 
hospital records, the veteran ha[d] complained of emotional 
problems since 1953," and that it was therefore "more 
likely than not that the veteran's symptoms of schizophrenia 
ha[d] been present within a year of separation from 
service."

The Board finds that while the additional VA treatment 
records, Puerto Rican Department of Health, Mental Health 
Program records, and the treatment records from Dr. Santaliz 
are new, in the sense that they have not previously been 
considered, they are not material.  The records do not 
establish a diagnosis of PTSD or relate his current 
psychiatric problems, including depression, anxiety, and 
psychosis, not otherwise specified, to service.  Therefore, 
they do not establish a fact necessary to substantiate the 
claim, and the claim cannot be reopened on the basis of this 
evidence.  See 38 C.F.R. § 3.156(a).

However, the veteran's records of treatment from Dr. Torres 
Oliver and the results of the September 2003 examination do 
constitute evidence that is both new and material, and 
therefore sufficient to reopen his claim for service 
connection for a nervous condition.  First, Dr. Torres 
Oliver's 1959 records diagnosing the veteran with post-
traumatic psychosis related to service wounds were not 
previously considered by agency decision makers, are not 
cumulative or redundant, relate to unestablished facts 
necessary to substantiate the claim, and raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303; 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Similarly, 
the results of the 2003 VA examination were not previously 
considered by agency decision makers, are not cumulative or 
redundant, relate to unestablished facts necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303; Hodge, supra.  
The examiner concluded that while the veteran did not meet 
the criteria for a PTSD diagnosis, his schizophrenia was 
related to service.  For the purpose of determining whether 
or not to reopen the claim, this evidence is presumed 
credible.  Thus, the claim for service connection is 
reopened.  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis after 
completion of additional development, as discussed in the 
remand below.

ORDER

The claim for service connection for a nervous condition is 
reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for PTSD may be reopened, the second 
step for the Board in this case is to assess the new and 
material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, but rather that the case will be reopened and 
considered in the context of all other evidence for a new 
determination of the issue.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).  

While in September 2003 the VA examiner related the veteran's 
schizophrenia to his service, on the basis that the veteran 
had complained of emotional problems since 1953, the Board 
finds that this assessment was made in error.  The veteran 
was separated from service in January 1954.  His service 
medical records are negative for any type of psychiatric 
treatment.  Thus, there is no evidence that indicates that 
the veteran had psychiatric problems as early as 1953.  
Moreover, the finding that the veteran first began receiving 
psychiatric treatment in 1955 at Green Point Hospital in 
Brooklyn, New York was based solely on a history provided by 
the veteran.  Such treatment records are not in the file.  
The Board notes that transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  The first evidence of psychiatric 
treatment on record is dated in 1959.  Without affirmative 
evidence that the veteran underwent psychiatric treatment in 
1955, the Board cannot conclude that the veteran received 
psychiatric treatment earlier than 1959, and accordingly 
cannot conclude that it is more likely than not that the 
veteran's symptoms of schizophrenia were present within one 
year following his separation from service.  The Board finds 
that the veteran should be afforded an additional examination 
in order to determine, on a non-presumptive basis, whether 
his current symptoms are related to service.  See 38 U.S.C.A. 
§§ 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.309 (2004).  

In view of the foregoing, the case is remanded for the 
following actions:

1.  Schedule the veteran for a 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of any acquired psychiatric disorder.  
The veteran's claims folder is to be 
furnished to the examiner.  The 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any 
indicated diagnostic studies, including 
psychological and PTSD testing, should 
also be accomplished.  The psychiatrist 
should provide opinions as to the 
following:

?	The diagnosis or diagnoses, 
specifically stating whether the 
veteran meets the DSM-IV criteria 
for a diagnosis of PTSD; and
?	The relationship, if any, between 
any current psychiatric disorder 
and the veteran's military 
service.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a psychiatric 
disorder (nervous condition).  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


